Title: Continental Congress Motion on Abatements for States in Possession of the Enemy, 17 February 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] February 17, 1783
Whereas it is in the opinion of Congress essential to those principles of justice & liberality which ought to govern the intercourse between these states that equitable abatements shall be made in favour of such states, parts of which have been for different periods in the course of the war in possession of the enemy, in the application of the rule prescribed by the confederation and on which the foregoing resolutions have been founded—and whereas Congress impressed with this conviction did on the 20th. day of February last recommend to the respective states to authorise and empower Congress in the final settlement of the proportions to be borne by each state of the general expences of the war from the commencement thereof until the first day of January 1782 except the monies loaned to the United States for the security and discharge of the principal and interest of which Congress rely on a compliance with their requisition of the 3d. day of Feby. 1781 to assume and adopt such principles as from the particular circumstances of the several states at different periods may appear just & equitable, without being wholly confined to the rule laid in the 8th. article of the confederation in cases where the same cannot be applied without manifest injustice. And Whereas some of the states have not yet complied with the said recommendation—
Therefore Resolved that the several states be earnestly requested without delay to pass laws conformable to the spirit of the aforesaid recommendation extending the period to the conclusion of the present war.
 